Citation Nr: 1328291	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to 
September 1966.  

This matter arises before the Board of Veterans' Appeals 
(Board or BVA) from a June 2008 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that recent VA medical records, available 
through the Compensation and Pension Records Interchange 
(CAPRI), were uploaded to the Veteran's electronic Virtual 
VA folder in September 2012 and considered by the RO in the 
most recent Supplemental Statement of the Case.  Because the 
current appeal includes records that are located only in the 
Virtual VA system, any future consideration of this 
Veteran's case should take into consideration the existence 
of this electronic record. 

In February 2013, the Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A copy of the hearing transcript has been uploaded to the 
Veteran's electronic Virtual VA folder and has been 
reviewed. 


FINDING OF FACT

Tinnitus is reasonably shown to have had its origin during 
the Veteran's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his 
tinnitus was incurred during his military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating 
a claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2012).  The VCAA applies in the 
instant case.  However, the Board's grant of service 
connection for tinnitus herein represents a complete grant 
of the benefit sought on appeal.  Thus, no further 
discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection for tinnitus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To 
establish a right to compensation for a present disability, a 
veteran must show:  "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without 
evidence of a current disability; evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304. 

Tinnitus is not explicitly recognized as a chronic disease 
under 38 C.F.R. § 3.309(a).  Thus, the theory of continuity 
of symptomatology under 38 C.F.R. § 3.303(b) is not for 
application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 
2013).  

Tinnitus is defined as a noise in the ear, such as ringing, 
buzzing, roaring, or clicking, that is usually subjective in 
type.  See Dorland's Illustrated Medical Dictionary 1956 
(31st ed. 2007).  And, indeed, because of the inherently 
subjective nature of tinnitus, it is readily capable of even 
lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001). 

The Veteran contends that he has tinnitus that is directly 
related to excessive noise exposure during service.  
Specifically, he asserts that he was exposed to extreme loud 
explosives and had no hearing protection.  See VA Form 21-
4138, Statement in Support of Claim, received in January 
2008.  Furthermore, the Veteran testified to the onset of 
tinnitus since military service that has continued since 
then.  However he did not seek treatment for it until 1999.  
See February 2013 Hearing Transcript.

With regard to the Veteran's lay statements, the Board notes 
that competent lay evidence is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  Competent lay evidence is evidence provided 
by a person who has personal knowledge (that is, that he/she 
actually observed; derived from his/her own senses) of facts 
or circumstances and conveys matters that can be observed 
and described by a lay person.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  In this regard, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he sees and feels; for example, he is competent 
to report that he has had problems with ringing in his ears 
since service.  In addition, based on the evidence submitted 
and lay assertions provided in support of his claim, the 
Board finds the Veteran to be credible with respect to his 
assertions. 

In addition, the Board finds that there is little 
controversy as to whether the Veteran was exposed to noise 
trauma in service.  His DD-214 lists his military 
occupational specialty (MOS) as field artillery crewman, a 
specialty identified as one with a high probability of noise 
exposure.  See VBA Fast Letter 10-35 (September 2010).  
(providing Duty MOS Noise Exposure Listing and stating that 
if the duty position is shown to have a "Highly Probable" or 
"Moderate" probability of exposure to hazardous noise, 
exposure to such noise will be conceded for purposes of 
establishing the in-service event.)  Since the Veteran's 
account of his in-service noise exposure appears credible 
and consistent with the circumstances of his service, the 
Board concedes exposure to noise in service.  See 
38 U.S.C.A. § 1154(a) (West 2002).  So, the question remains 
as to whether the Veteran's tinnitus is associated with his 
now conceded in-service noise exposure. 

Service treatment records are entirely negative for 
complaints or findings of tinnitus at any time during 
service.  At service discharge in 1966, he was given the 
opportunity to identify any history or symptoms associated 
with the claimed in-service acoustic trauma, but did not 
indicate any pertinent complaints and none are documented.  
Likewise, there are no medical records immediately after the 
Veteran's service discharge that contain a diagnosis of 
tinnitus.  In fact, the claims folder is devoid of any 
pertinent treatment records or other medical documents until 
a June 2008 VA examination report, almost 5 decades later.  
At that time, the Veteran was referred for examination for 
the specific purpose of obtaining an opinion as to whether 
or not his current tinnitus could be related to service.  
His chief complaint was tinnitus for the past 30 years and 
his noise history included exposure to weapons fire, heavy 
equipment, explosions, generators and communication 
headsets.  As a civilian the Veteran was employed as an auto 
mechanic for 38 years.  

The examiner reviewed the service treatment records noting 
there was no diagnosis or complaint of tinnitus.  She 
referred to the September 1966 separation physical wherein 
the Veteran checked "no" in response to whether he had any 
problems with his hearing.  She then noted that the 
Veteran's report of onset of tinnitus was post military and 
that he had noise exposure subsequent to service.  On that 
basis, the audiologist concluded that the Veteran's current 
tinnitus was not related to acoustic trauma from his 
military noise exposure.  

In determining whether service connection is warranted for 
disease or disability, VA must determine whether the 
evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board acknowledges that there is inconsistent evidence 
as to whether the Veteran's tinnitus had its onset during 
military service.  In this case, the Veteran's statements 
that his tinnitus began in service have been carefully 
considered.  However as reported previously, service 
treatment records are entirely negative for complaints of 
tinnitus.  At his VA examination in 2008, he reported that 
his tinnitus began 30 years prior, placing its onset in the 
late 1970s.  The Veteran also testified that he first sought 
treatment for tinnitus in the late 1990s.  In addition, the 
single medical opinion concluded that the tinnitus was not 
related to military service.

On the other hand, of particular significance is the 
Veteran's conceded in-service noise exposure (as is 
confirmed by his duties as a field artillery crewman) as 
well as his competent description of tinnitus since service 
(assertions that he is competent to make).  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Also the Board notes that while the VA 
audiologist acknowledged the Veteran's 38 years of post-
service occupational noise exposure as an auto mechanic, it 
is significant that she did not specifically rule that some 
degree of the Veteran's tinnitus could be due to his history 
of noise exposure.  There are no medical opinions to the 
contrary.  

In this case, there is no adequate reason to reject the 
evidence of record that is favorable to the Veteran.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole); Evans v. West, 12 Vet. App. 22, 26 
(1998).  In other words while tinnitus was not diagnosed 
until decades after service, the Board is satisfied that it 
cannot be clearly disassociated from the Veteran's conceded 
in-service exposure to loud noise.

The supporting medical evidence in this case is far from 
unequivocal, however it has nevertheless placed the 
pertinent record in relative equipoise.  For this reason, 
the Board resolves all reasonable doubt in favor of the 
Veteran and grants service connection for tinnitus.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


